DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-14 would be allowable if rewritten or amended with the examiner’s suggested language to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a closest distance between the end piece and a central axis of the arthroscope is between 4cm and 10cm” in Lines 22-23, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi (US Patent Application Publication No. 2016/0316998) in view of Martone et al. (US Patent Application Publication No. 2003/0130564, hereinafter Martone) and Jemison (US Patent Application Publication No. 2014/0257243).

In regard to claim 16, Lombardi discloses an apparatus (10, Fig. 1) for performing an arthroscopic surgical procedure (the apparatus is capable of use in arthroscopic procedures), comprising:
an arthroscope  (50, the scope (50) is capable of use in arthroscopic procedures), and
a cannula (10) connected to the arthroscope and including a first tube (12) housing the arthroscope and a second tube (17) piggybacked on the first tube and housing a first tool (Par. 34), the first tube including a rigid structure formed of a tubular wall, wherein the tubular wall is structured so that a proximal end of the tubular wall remains parallel to a distal end of the tubular wall during an arthroscopic surgical procedure (the first tube remains is rigid and maintains a straight configured due to the rigid cystoscope (50) inserted therein), and a proximal portion of the second tube extends away from the first tube (Fig. 1).
Lombardi is silent with respect to including a manipulation system for moving the first tool relative to the second tube, the manipulation system including: an end piece configured for linear movement between a first position which causes a distal end of the 
Martone teaches an analogous sheath (510, Fig. 13) for use with an endoscope (20), the sheath includes a first tube body (512) configured to receive an endoscope therein and a second tube body (520) configured to house a surgical tool (50) therein.  The second tube body (520) comprises a manipulation system which includes a receiver (560, casing) and fitting (548, end piece) at a proximal end of the second tube body.  The fitting (548) is axially movable within a slot (552) of the receiver (560), such that when the fitting (548) is in a first position (Fig. 13), a biopsy sampling device (52) disposed at a distal end of the surgical tool (50) is recessed within a distal end of the second tube body (520) and when the fitting (548) is in a second position (Fig. 14), the biopsy sampling device (52) projects beyond a distal end of the second tube body (520) enabling controlled actuation of the surgical tool within the second tube body (Figs. 13-14).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the second tube (17) of Lombardi with the surgical tool (50) and manipulation system (560,548) of Martone enabling a physician to perform controlled 
Regarding the limitation “wherein the cannula, manipulation system, and arthroscope are arranged such that when the cannula, arthroscope, and first tool are inserted within a joint of a patient using a first hand of a person, and the end piece is depressed by the first hand, the first tool moves from the first position to the second position”, this is an intended use limitation, wherein the cannula, arthroscope and first tool are capable of being inserted within a joint of a patient using a first hand of a person and the end piece is also capable of being depressed by the first hand to move the biopsy sampling device from the first to second position.
Lombardi and Martone are silent with respect to and an adjustor disposed inside the casing and configured to bias the end piece to the first position.
Jemison teaches an analogous medical device comprising an actuator (100, Figs. 1, 2A, 2B) for actuating an end-effector (68).  The actuator comprises a handle body (108) configured to slidably receive an actuator (104) therein, such that depressing the actuator (104) within the handle body (108) causes the end effector (68) to deploy.  Jemison further teaches the handle body (108) can incorporate a coil spring (122, adjustor) to bias the actuator (104) in its fully proximal position or collapsed configuration of the end-effector (Par. 44, Figs. 2A,2B).


In regard to claim 17, Lombardi teaches wherein the arthroscope is configured to be threadably coupled to the cannula (Fig. 10, Par. 45).

In regard to claim 18, Lombardi teaches wherein the arthroscope is threadably connectable to the cannula through an attachment (80, Fig. 10, Par. 45).

In regard to claim 19, Martone teaches further comprising the first tool, which includes a suture cutter, suture passer, grabber, scraper, or crochet hook (via a biopsy sampling device (52), Figs. 13-14, Par. 63).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardi (US Patent Application Publication No. 2016/0316998) in view of Martone et al. (US .

In regard to claim 20, Martone is silent with respect to further comprising: a lock configured to lock the first tool at a particular distance beyond a distal end of the second tube, when the first tool is coupled to the end piece.
Dimitriou teaches an analogous tool coupling assembly (30) comprising a coupling body (32) configured to slidably receive a tool mount therein (34). In one illustrative embodiment shown in FIGS. 1, 3, 5 and 6, the adjustment lock 54 includes an engagement member 56 that is movably supported on the coupling body 32 and a locking rack 58 that extends along the post 52 of the tool mount 34.  The engagement member 56 includes a plurality of locking teeth 60 that engage corresponding locking teeth 62 provided on the locking rack 58.  As shown in FIGS. 3 and 5, the locking rack 58 is longer than the engagement member 56 to provide axial adjustment therebetween.  The tool mount 34 may be locked in a selected position by engaging the engagement member 56 with the locking rack 58 and released for adjustment by disengaging the engagement member from the rack (Par. 47).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the manipulating system of Martone with the adjustment lock (54) of .

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
Applicant argues 
“Lombardi discloses a ureteroscope, not an arthroscope, and a ureteroscope is not capable of use as an arthroscope, as it would necessarily have different dimensions that would not make it suitable as use for arthroscopic surgery. It would not be reasonable to expect an arthroscopic surgeon to use a ureteroscope to perform arthroscopic surgery on a joint of a patient.”


The examiner disagrees since Lombardi teaches an endoscope (50), such as a ureteroscope being inserted within the sheath (10).  The endoscope (50) is capable of being used within arthroscopic procedures, such as knee joints, due to the small diameter of the ureteroscope.  Lombardi further teaches that various types of endoscope, including arthroscopes, are not one use device and require sterilization after use in which they’re used with sheaths to prevent the need to sterilize after use (Par. 2-3).  Lombardi teaches that the sheath is designed to be used by multiple endoscope designs from different manufacturers (Par. 10).  Additionally, although not relied upon in the rejection, Hern (US Patent Application Publication No. 2005/0049459) teaches that it’s well known in the art to modify sheaths for different kinds of endoscopic instruments, such as cystoscopies, gastroscopes, ureteroscopes, resectoscopes or arthroscopes (Par. 69).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        September 15, 2021